DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 15-19, filed 16 November 2020, with respect to Claims 1 and 5 have been fully considered and are persuasive.  The rejections under 35 USC 112(b) and 35 USC 103 of Claims 1-7 and 9-20 has been withdrawn.  
The prior art of record, Ross US 4,163,194 and Adest et al. US 2012/0212066, teaches an optimizer, applied to a photovoltaic generation system, wherein an input end of the optimizer is connected to at least one photovoltaic module, output ends of a plurality of the optimizers are connected in series with each other and then connected to an inverter, the optimizer comprises: a direct current/direct current (DC/DC) converting circuit, a current sensor, acquiring an output current of the photovoltaic module; a voltage sensor, acquiring an output voltage of the photovoltaic module; a communication circuit, receiving and forwarding a current-voltage (IV) curve scan signal; and a controller, receiving the IV curve scan signal forwarded by the communication circuit, control the output voltage of the photovoltaic module corresponding to the IV curve scan signal to change from an open-circuit voltage to a preset minimum voltage according to a preset rule to complete an IV curve scan, and record IV curve data of the photovoltaic module corresponding to the IV curve scan signal.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
12. (Currently Amended) The optimizer according to claim [[8]]5, further comprising a first diode and a first auxiliary power source, wherein 
an anode of the first diode is connected to a positive electrode of the photovoltaic 
a negative electrode of the input end of the first auxiliary power source is connected to a negative electrode of the photovoltaic module, and the first auxiliary power source is configured to supply power to the optimizer.

16. (Currently Amended) The optimizer according to claim [[8]]5, wherein, 
in a case that a negative electrode of an input end of the DC/DC converting circuit is connected to a negative electrode of an output end of the DC/DC converting circuit, and a positive electrode of the input end of the DC/DC converting circuit is not connected to a positive electrode of the output end of the DC/DC converting circuit, the optimizer further comprises a second diode, a third diode and a second auxiliary power source, wherein 
an anode of the second diode is connected to a positive electrode of the at least one photovoltaic module, an anode of the third diode is connected to a positive electrode of the output end of the DC/DC converting circuit, and a cathode of the second diode and a cathode of the third diode are both connected to a positive electrode of an input end of the second auxiliary power source; and 
a negative electrode of the input end of the second auxiliary power source is connected to a negative electrode of the at least one photovoltaic module, and the second auxiliary power source is configured to supply power to the optimizer; 
in a case that the positive electrode of the input end of the DC/DC converting circuit is connected to the positive electrode of the output end of the DC/DC converting 
a cathode of the fourth diode is connected to a negative electrode of the at least one photovoltaic module, a cathode of the fifth diode is connected to a negative electrode of the output end of the DC/DC converting circuit, and an anode of the fourth diode and an anode of the fifth diode are both connected to a negative electrode of an input end of the third auxiliary power source; and 
a positive electrode of the input end of the third auxiliary power source is connected to a positive electrode of the at least one photovoltaic module, and the third auxiliary power source is configured to supply power to the optimizer; and 
in a case that the negative electrode of the input end of the DC/DC converting circuit is not connected to the negative electrode of the output end of the DC/DC converting circuit and the positive electrode of the input end of the DC/DC converting circuit is not connected to the positive electrode of the output end of the DC/DC converting circuit, the optimizer further comprises a sixth diode, a seventh diode, an eighth diode, a ninth diode and a fourth auxiliary power source, wherein 
an anode of the sixth diode is connected to a positive electrode of the at least one photovoltaic module, an anode of the seventh diode is connected to the positive electrode of the output end of the DC/DC converting circuit, and a cathode of the sixth diode and a cathode of the seventh diode are both connected to a positive electrode of an input end of the fourth auxiliary power source; 

End of Examiner’s amendment.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 5, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an optimizer applied to a photovoltaic generation system using a current-voltage (IV) curve scan method comprising a current sensor configured tor acquiring an output current of a photovoltaic module wherein the current sensor is configured to perform a detection for acquiring an output current of the photovoltaic module, wherein the current sensor is configured to detect a current of an inductor in the DC/DC converting circuit; and the controller is further configured to calculate the output current of the photovoltaic module based on the current of the inductor and a duty ratio of a switch transistor between the inductor in the DC/DC converting circuit and the photovoltaic module; or the current sensor is configured to detect an output current of the DC/DC converting circuit; the optimizer further comprises another voltage sensor configured to detect an output voltage of the DC/DC converting circuit; and the controller is further configured to calculate power of the DC/DC converting circuit based on both the output voltage and the output current of the DC/DC converting circuit, and calculate the output current of the photovoltaic module based on the output voltage of the photovoltaic module in accordance with a power balance principle.
Regarding Claims 2-4, they depend from Claim 1.
Regarding Claims 6-7 and 9-20, they depend from Claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        29 January 2021
/DANIEL KESSIE/Primary Examiner, Art Unit 2836